18-01873-smb   Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50   Exhibit B
                                  Pg 1 of 37




                     EXHIBIT B
18-01873-smb    Doc 107-2      Filed 01/21/21 Entered 01/21/21 20:57:50   Exhibit B
                                       EXHIBIT
                                      Pg       C
                                          2 of 37

                                       Exhibit B
                        2-Year Fraudulent Transfers to Mullaney

    Mullaney Salary and Bonus Payments
      Payment Date                  Payment Type                  Amount
    Jul-15           Bonus                                          200,000.00
    Jul-16           Bonus (per Employment Agreement)               250,000.00
    TOTAL                                                           450,000.00



    Other Expenses
     Payment Date                  Ledger Note                    Amount
    08/15/2016     Reimbursed out of pocket expenses                  2,194.00
    TOTAL                                                             2,194.00



    TOTAL FOR ALL CATEGORIES                                       $452,194.00
18-01873-smb      Doc 107-2     Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                        EXHIBIT
                                       Pg  3 of D
                                                37

               2-Year Fraudulent Conveyances Made for the Benefit of Mullaney

    Life Insurance Premium Payments
      Payment Date                     Payment Type                         Amount
    10/26/2015        The US Life Insurance Co.                                    326.81
    11/14/2015        The US Life Insurance Co.                                    326.81
    12/11/2015        The US Life Insurance Co.                                    326.81
    01/14/2016        The US Life Insurance Co.                                    326.81
    02/13/2016        The US Life Insurance Co.                                    326.81
    03/12/2016        The US Life Insurance Co.                                    326.81
    03/18/2016        Lincoln National Life Insurance Company                    4,945.03
    09/20/2016        Lincoln National Life Insurance Company                    4,945.03
    TOTAL                                                               6,579.0811,850.92

  Other Expenses
      Payment Date                          Ledger Note                             Amount

  08/15/2016            Reimbursed out of pocket expenses                                   2,194.00
                        Payment of personal legal bill taken as a deduction
  8/16/2016             from salary                                                          378.63
                        Payment of personal travel expense taken as a
  10/19/2016            deduction from salary                                               8,333.33
                        Payment of personal expense taken as a deduction
  10/31/2016            from salary                                                           500.00
  TOTAL                                                                                    11,405.96

  American Express Expenses
   Payment Date Range                    Payment Type                               Amount
  12/24/2014 -
  12/27/2015            American Express                                                133,955.42
  12/28/2015 -
  12/27/2016            American Express                                                117,315.62
  TOTAL                                                                                 251,271.04



    Mullaney Personal Legal Fees
     Payment Date                Law Firm / Ledger Note                       Amount

     2/28/2015        Kaplan Kravet & Vogel P.C. / ST vs Mullaney                 1,972.00
                      Kaplan Kravet & Vogel P.C. / Mullaney
     2/28/2015        Subpoena ST                                                 1,598.00
                      vs Ferris

     7/31/2016        Kaplan Kravet & Vogel P.C. / "One Smile at a                 378.63
                      Time"
     TOTAL                                                                      3,948.63


   AmEx Payments
      Date       Amount                  Description                 Recovery Sought
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50         Exhibit B
                                     EXHIBIT
                                    Pg  4 of D
                                             37

   12/30/2014        483.94 Langham Place - Mullaney                         483.94
                            weekly NY hotel

   12/30/2014         28.00 Parking Fees MA                                    28.00
   12/30/2014         28.00 Parking Fees MA                                    28.00
   01/05/2015        400.00 Flight - NY to Zurich       Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   01/05/2015         15.96 Boston Globe Subscription                          15.96

   01/06/2015        284.63 Langham Place - Mullaney                         284.63
                            weekly NY hotel

   01/07/2015         64.29 Taxi - Zurich               Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   01/07/2015        373.78 Sofitel Hotel, London       Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   01/08/2015         70.35 Taxi - Zurich               Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   01/11/2015         24.99 WSJ Subscription                                   24.99
   01/12/2015         30.00 AT&T Cell Phone Plan                               30.00

   01/14/2015        285.08 AT&T Cell Phone Plan                             285.08
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg  5 of D
                                             37

   01/15/2015      4,196.13 Flight - NY to India for Eve                         4,196.13
                            Claxton, writer of Mullaney's
                            personal book


   01/15/2015        286.81 Flight - Varanasi to Delhi for                         286.81
                            Eve Claxton, writer of
                            Mullaney's personal book


   01/15/2015        286.81 Flight - Varanasi to Delhi        Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   01/15/2015        406.32 Flight - Delhi to Patna for Eve                         406.32
                            Claxton, writer of Mullaney's
                            personal book


   01/15/2015        406.32 Flight - Delhi to Patna           Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   01/15/2015      4,987.83 Flight - Boston to Delhi          Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   01/19/2015        361.00 Amtrak - Mullaney commute                               361.00


   01/23/2015        666.12 Langham Place - Mullaney                               666.12
                            weekly NY hotel

   01/23/2015         42.00 Parking Fees MA                                         42.00
   01/25/2015        304.00 Amtrak - Mullaney commute                              304.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg  6 of D
                                             37

   01/27/2015        245.00 Amtrak - Mullaney commute                              245.00


   01/28/2015         89.00 Communication Arts Magazine                             89.00
                            Subscription

   01/31/2015        191.00 Amtrak - Mullaney commute                              191.00


   01/31/2015      1,001.68 Langham Place - Mullaney                             1,001.68
                            weekly NY hotel

   01/31/2015         56.00 Parking Fees MA                                          56.00
   02/01/2015      1,532.10 Flight - LA to Boston             Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   02/01/2015      2,507.10 Flight - NY to LA                 Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   02/02/2015         15.96 Boston Globe Subscription                                15.96

   02/03/2015        324.87 Langham Place - Mullaney                               324.87
                            weekly NY hotel

   02/05/2015        302.00 Amtrak - Mullaney commute                              302.00


   02/05/2015        481.07 Hertz - rental car, LA, 2/3/15-   Amount corresponding to
                            2/5/15                            benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   02/05/2015         56.00 Parking Fees MA                                          56.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit B
                                     EXHIBIT
                                    Pg  7 of D
                                             37

   02/06/2015         59.95 SLS Hotel Beverly Hills, LA      Amount corresponding to
                                                             benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   02/06/2015      1,232.69 SLS Hotel Beverly Hills, LA, 2   Amount corresponding to
                            nights                           benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   02/09/2015        284.63 Langham Place - Mullaney                               284.63
                            weekly NY hotel

   02/09/2015         28.00 Parking Fees MA                                        28.00
   02/11/2015         30.00 AT&T Cell Phone Plan                                   30.00

   02/11/2015         24.99 WSJ Subscription                                       24.99
   02/13/2015         40.00 Parking Fees MA                                        40.00
   02/14/2015        226.00 Amtrak - Mullaney commute                             226.00


   02/14/2015        382.00 Amtrak - Mullaney commute                             382.00


   02/14/2015        262.93 AT&T Cell Phone Plan                                  262.93

   02/17/2015        281.98 Flight - Orlando to NY, flight                        281.98
                            home from HMS hearings
                            (there were no HMS hearings
                            in Orlando)




   02/18/2015        386.93 Langham Place - Mullaney                              386.93
                            weekly NY hotel

   02/18/2015        365.10 Amtrak - Mullaney commute                             365.10


   02/18/2015         47.78 Flight fee - Mullaney commute                          47.78


   02/19/2015         42.00 Parking Fees MA                                        42.00
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                    EXHIBIT
                                   Pg  8 of D
                                            37

   02/20/2015         70.74 Borrow Lenses - Camera/Lens                            70.74
                            Rental

   02/20/2015        228.79 Borrow Lenses - Camera/Lens                           228.79
                            Rental

   02/22/2015         83.55 Taxi - Boston, taxi home after   Amount corresponding to
                            flight cancelled                 benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   02/22/2015         25.00 JetBlue upgrade, India trip                             25.00

   02/22/2015         90.00 Car Service - Boston            Amount corresponding to
                                                            benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   02/25/2015        945.19 The Imperial New Delhi - hotel, Amount corresponding to
                            India trip                      benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   02/25/2015      1,207.46 The Imperial New Delhi - hotel, Amount corresponding to
                            India trip                      benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   02/26/2015      4,590.50 Flight - Kigali, Rwanda to      Amount corresponding to
                            Boston                          benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit B
                                    EXHIBIT
                                   Pg  9 of D
                                            37

   03/01/2015        496.38 ITC Maurya New Delhi - hotel,   Amount corresponding to
                            India trip                      benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   03/01/2015        203.00 Parking Fees MA                 Amount corresponding to
                                                            benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   03/02/2015         15.96 Boston Globe Subscription                              15.96

   03/06/2015        342.00 Amtrak - Mullaney commute                            342.00


   03/10/2015         30.13 Sir Harry's, NY Restaurant,                           30.13
                            drinks

   03/11/2015         24.99 WSJ Subscription                                      24.99
   03/11/2015        577.26 Langham Place - Mullaney                             577.26
                            weekly NY hotel

   03/11/2015         42.00 Parking Fees MA                                       42.00
   03/13/2015        382.00 Amtrak - Mullaney commute                            382.00


   03/13/2015         30.00 AT&T Cell Phone Plan                                  30.00

   03/14/2015        161.99 AT&T Cell Phone Plan                                 161.99

   03/18/2015        637.81 Langham Place - Mullaney                             639.81
                            weekly NY hotel

   03/18/2015         42.00 Parking Fees MA                                       42.00
   03/27/2015        304.00 Amtrak - Mullaney commute                            304.00


   03/30/2015         15.96 Boston Globe Subscription                             15.96

   04/01/2015         19.00 Amtrak - Mullaney commute                             19.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50            Exhibit B
                                     EXHIBIT
                                    Pg 10 ofD37

   04/01/2015        738.83 Langham Place - Mullaney                            738.83
                            weekly NY hotel

   04/01/2015         42.00 Parking Fees MA                                       42.00
   04/03/2015        667.00 Micato Safaris - Africa trip   Amount corresponding to
                                                           benefit that Mullaney
                                                           received over and above
                                                           reasonably equivalent
                                                           value to Debtor to be
                                                           determined by additional
                                                           discovery, including expert
                                                           discovery.
   04/05/2015        323.00 Amtrak - Mullaney commute                            323.00


   04/07/2015         19.00 Amtrak - Mullaney commute                            19.00


   04/07/2015      4,457.85 Castle Hill Inn, RI                               4,457.85
   04/07/2015        106.00 Frankie and Johnnies, NY                            106.00
                            restaurant

   04/08/2015        100.00 Change.org online petition                          100.00

   04/08/2015        636.52 Langham Place - Mullaney                            636.52
                            weekly NY hotel

   04/08/2015         42.00 Parking Fees MA                                      42.00
   04/10/2015        342.00 Amtrak - Mullaney commute                           342.00


   04/11/2015         24.99 WSJ Subscription                                     24.99
   04/12/2015         30.00 AT&T Cell Phone Plan                                 30.00

   04/14/2015        334.28 AT&T Cell Phone Plan                                334.28

   04/15/2015         85.00 Amtrak - Mullaney commute                            85.00


   04/15/2015        728.29 Langham Place - Mullaney                            728.29
                            weekly NY hotel

   04/15/2015         42.00 Parking Fees MA                                      42.00
   04/17/2015        361.00 Amtrak - Mullaney commute                           361.00


   04/21/2015        543.47 Langham Place - Mullaney                            543.47
                            weekly NY hotel
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit B
                                     EXHIBIT
                                    Pg 11 ofD37

   04/21/2015         28.00 Parking Fees MA                                        28.00
   04/27/2015         15.96 Boston Globe Subscription                              15.96

   04/28/2015        390.93 Langham Place - Mullaney                              390.93
                            weekly NY hotel

   04/28/2015         55.30 Parking Fees CT                                        55.30
   04/29/2015        283.00 Amtrak - Mullaney commute                             283.00


   04/29/2015        382.00 Amtrak - Mullaney commute                             382.00


   05/01/2015          6.53 Langham Place - Mullaney                                6.53
                            weekly NY hotel

   05/01/2015        284.63 Langham Place - Mullaney                              284.63
                            weekly NY hotel

   05/01/2015         28.00 Parking Fees MA                                        28.00
   05/07/2015         65.00 JetBlue extra leg room, Dallas                         65.00
                            trip
   05/07/2015         65.00 JetBlue extra leg room, Dallas                         65.00
                            trip
   05/07/2015        163.31 Scott's Flowers delivery                              163.31

   05/08/2015        613.26 Langham Place - Mullaney                              613.26
                            weekly NY hotel

   05/08/2015         42.00 Parking Fees MA                                        42.00
   05/11/2015        382.00 Amtrak - Mullaney commute                             382.00


   05/11/2015         24.99 WSJ Subscription                                       24.99
   05/12/2015         30.00 AT&T Cell Phone Plan                                   30.00

   05/13/2015        219.61 Hertz - rental car, Dallas       Amount corresponding to
                                                             benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   05/14/2015        162.51 AT&T Cell Phone Plan                                   162.51
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 12 ofD37

   05/14/2015        255.10 Flight - to NJ for MCJ Amelior    Amount corresponding to
                            Foundation (gives grants for      benefit that Mullaney
                            mentoring and youth)              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/15/2015      1,364.20 Flight to SF                      Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/17/2015      1,581.70 Donation - Chicago charity                            1,581.70

   05/20/2015        958.64 Langham Place - Mullaney                               958.64
                            weekly NY hotel

   05/20/2015         42.00 Parking Fees MA                                         42.00
   05/22/2015        304.00 Amtrak - Mullaney commute                              304.00


   05/25/2015         15.96 Boston Globe Subscription                               15.96

   05/27/2015        288.63 Langham Place - Mullaney                               288.63
                            weekly NY hotel

   05/27/2015         28.00 Parking Fees MA                                          28.00
   05/28/2015      1,050.00 Sightsailing                                          1,050.00
   06/01/2015      7,060.20 Flight - Boston to Dar es         Amount corresponding to
                            Salaam                            benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   06/02/2015        108.73 Andronico's Community                                   108.73
                            Markets, wine, CA trip


   06/02/2015         15.99 Special service ticket, CA trip                         15.99
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 13 ofD37

   06/03/2015        406.11 Dinah's Garden Hotel, CA trip     Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   06/03/2015        153.43 Hertz - rental car, CA, 6/2/15-   Amount corresponding to
                            6/3/15                            benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   06/04/2015         58.00 Parking Fees MA                                          58.00
   06/05/2015          3.00 Parking Fees MA                                           3.00
   06/05/2015         85.00 TSA Pre-Check Application                                85.00

   06/08/2015        105.11 Hertz - rental car, NJ to NY,   Amount corresponding to
                            6/8/15                          benefit that Mullaney
                                                            received over and above
                                                            reasonably equivalent
                                                            value to Debtor to be
                                                            determined by additional
                                                            discovery, including expert
                                                            discovery.
   06/09/2015        368.36 Flight - NY to Boston, Mullaney                       368.36
                            commute

   06/10/2015        609.95 Langham Place - Mullaney                               609.95
                            weekly NY hotel

   06/10/2015         87.00 Parking Fees MA                                         87.00
   06/11/2015         30.00 AT&T Cell Phone Plan                                    30.00

   06/11/2015         24.99 WSJ Subscription                                        24.99
   06/14/2015        163.88 AT&T Cell Phone Plan                                   163.88

   06/22/2015         15.96 Boston Globe Subscription                               15.96

   07/04/2015        352.00 Amtrak - Mullaney commute                              352.00


   07/06/2015        234.73 230 Fifth - NY Restaurant,                             234.73
                            drinks
18-01873-smb    Doc 107-2     Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                      EXHIBIT
                                     Pg 14 ofD37

   07/06/2015         21.00 Amtrak - Mullaney commute                     21.00


   07/06/2015        429.09 Dos Caminos - NY Restaurant                  429.09

   07/07/2015        333.00 Langham Place - Mullaney                     333.00
                            weekly NY hotel

   07/08/2015        331.22 AT&T Cell Phone Plan                         331.22

   07/10/2015        326.00 Amtrak - Mullaney commute                    326.00


   07/11/2015         30.00 AT&T Cell Phone Plan                          30.00

   07/11/2015         24.99 WSJ Subscription                              24.99
   07/14/2015        334.74 Langham Place - Mullaney                     334.74
                            weekly NY hotel

   07/20/2015         27.72 Boston Globe Subscription                     27.72

   07/21/2015         58.90 Hudson News - Boston                          58.90

   07/21/2015         14.00 Parking Fees MA                               14.00
   07/22/2015        131.96 Newport Mansion Tours                        131.96
                            tickets, RI

   07/22/2015         36.88 Rite Aid, RI                                  36.88
   07/22/2015        507.12 The Clarke Cooke House, RI                   507.12
                            Restaurant

   07/23/2015         19.89 7-Eleven, RI                                  19.89
   07/23/2015        402.90 The Black Pearl Restaurant, RI               402.90

   07/23/2015         24.50   Sayer's Wharf                               24.50
   07/24/2015          8.64   Castle Hill Inn, RI                          8.64
   07/24/2015         28.08   Castle Hill Inn, RI                         28.08
   07/24/2015        784.43   Castle Hill Inn, RI                        784.43
   07/29/2015         71.00   Cross Sound Ferry, New                      71.00
                              London, CT

   07/30/2015        284.63 Langham Place - Mullaney                     284.63
                            weekly NY hotel

   07/30/2015         50.00 Parking Fees NY                               50.00
   08/01/2015        216.00 Amtrak - Mullaney commute                    216.00


   08/06/2015         72.00 Parking Fees RI                               72.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                     EXHIBIT
                                    Pg 15 ofD37

   08/06/2015        762.49 Langham Place - Mullaney                    762.49
                            weekly NY hotel

   08/08/2015        272.00 Amtrak - Mullaney commute                   272.00


   08/09/2015          3.00 Parking Fees MA                               3.00
   08/10/2015         30.00 AT&T Cell Phone Plan                         30.00

   08/10/2015        860.89 AT&T Cell Phone Plan                        860.89

   08/11/2015         24.99 WSJ Subscription                             24.99
   08/11/2015         40.00 Parking Fees RI                              40.00
   08/11/2015        371.98 Langham Place - Mullaney                    371.98
                            weekly NY hotel

   08/12/2015        186.00 Amtrak - Mullaney commute                   186.00


   08/17/2015      1,000.00 Tickets (2) for Year Up Inc. Gala       1,000.00

   08/18/2015         27.72 Boston Globe Subscription                    27.72

   08/19/2015         40.00 Parking Fees RI                              40.00
   08/19/2015         47.91 Langham Place - Mullaney                     47.91
                            weekly NY hotel

   08/19/2015        304.22 Langham Place - Mullaney                    304.22
                            weekly NY hotel

   08/20/2015        150.29 Hi-Time Wine Cellars                        150.29

   08/26/2015        288.63 Langham Place - Mullaney                    288.63
                            weekly NY hotel

   08/26/2015         28.00 Parking Fees MA                              28.00
   08/31/2015        265.00 Amtrak - Mullaney commute                   265.00


   09/01/2015         59.00 Amtrak - Mullaney commute                    59.00


   09/02/2015        285.00 Amtrak - Mullaney commute                   285.00


   09/02/2015        284.63 Langham Place - Mullaney                    284.63
                            weekly NY hotel

   09/02/2015         28.00 Parking Fees MA                              28.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                     EXHIBIT
                                    Pg 16 ofD37

   09/07/2015        148.00 Amtrak - Mullaney commute                   148.00


   09/09/2015         30.00 AT&T Cell Phone Plan                         30.00

   09/10/2015        166.73 AT&T Cell Phone Plan                        166.73

   09/10/2015          6.53 Langham Place - Mullaney                      6.53
                            weekly NY hotel

   09/10/2015        659.47 Langham Place - Mullaney                    659.47
                            weekly NY hotel

   09/10/2015         42.00 Parking Fees MA                              42.00
   09/11/2015         24.99 WSJ Subscription                             24.99
   09/14/2015         27.72 Boston Globe Subscription                    27.72

   09/15/2015        324.00 Amtrak - Mullaney commute                   324.00


   09/15/2015      1,000.00 Donation - Year Up Inc. (at             1,000.00
                            gala)
   09/18/2015        288.63 Langham Place - Mullaney                    288.63
                            weekly NY hotel

   09/18/2015         28.00 Parking Fees MA                              28.00
   09/20/2015        113.00 Amtrak - Mullaney commute                   113.00


   09/21/2015         69.00 Amtrak - Mullaney commute                    69.00


   09/22/2015         39.99 Ship Sticks (golf club shipping)             39.99

   09/24/2015        631.52 Langham Place - Mullaney                    631.52
                            weekly NY hotel

   10/02/2015        403.26 Langham Place - Mullaney                    403.26
                            weekly NY hotel

   10/07/2015        577.26 Langham Place - Mullaney                    577.26
                            weekly NY hotel

   10/13/2015        321.41 Langham Place - Mullaney                    321.41
                            weekly NY hotel

   10/20/2015        389.11 Langham Place - Mullaney                    389.11
                            weekly NY hotel
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50          Exhibit B
                                    EXHIBIT
                                   Pg 17 ofD37

   10/31/2015          9.80 Langham Place - Mullaney                           9.80
                            weekly NY hotel

   10/31/2015        644.26 Langham Place - Mullaney                         644.26
                            weekly NY hotel

   11/03/2015        372.00 Amtrak - Mullaney commute                        372.00


   11/05/2015        489.28 Langham Place - Mullaney                         489.28
                            weekly NY hotel

   11/06/2015         40.00 Parking Fees MA                                   40.00
   11/08/2015         30.00 AT&T Cell Phone Plan                              30.00

   11/09/2015         27.72 Boston Globe Subscription                         27.72

   11/10/2015         68.63 AT&T Cell Phone Plan                              68.63

   11/11/2015         28.99 WSJ Subscription                                   28.99
   11/16/2015        128.24 Taxi - London               Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   11/16/2015         42.00 Parking Fees MA                                    42.00
   11/17/2015         28.00 Parking Fees MA                                    28.00
   11/18/2015      1,304.54 Corinthia Hotel - London    Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   11/18/2015         87.00 Parking Fees MA             Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   11/21/2015          4.00 Amtrak - Mullaney commute                           4.00
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                    EXHIBIT
                                   Pg 18 ofD37

   11/21/2015        333.00 Amtrak - Mullaney commute                  333.00


   11/25/2015         28.00 Parking Fees MA                             28.00
   11/25/2015        867.99 Langham Place - Mullaney                   867.99
                            weekly NY hotel

   11/29/2015        352.00 Amtrak - Mullaney commute                  352.00


   12/01/2015         44.00 Amtrak - Mullaney commute                   44.00


   12/02/2015         44.64 Langham Place - Mullaney                    44.64
                            weekly NY hotel

   12/02/2015        416.02 Langham Place - Mullaney                   416.02
                            weekly NY hotel

   12/04/2015        313.00 Amtrak - Mullaney commute                  313.00


   12/04/2015         38.00 Parking Fees MA                             38.00
   12/07/2015        297.13 Frankie and Johnnies, NY                   297.13
                            restaurant

   12/07/2015         27.72 Boston Globe Subscription                   27.72

   12/08/2015         83.00 Amtrak - Mullaney commute                   83.00


   12/08/2015         30.00 AT&T Cell Phone Plan                        30.00

   12/09/2015      1,105.30 Langham Place - Mullaney               1,105.30
                            weekly NY hotel

   12/10/2015        269.00 Amtrak - Mullaney commute                  269.00


   12/10/2015        193.13 AT&T Cell Phone Plan                       193.13

   12/11/2015         28.99 WSJ Subscription                            28.99
   12/16/2015        874.97 Langham Place - Mullaney                   874.97
                            weekly NY hotel

   12/16/2015         28.00 Parking fees MA                             28.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50            Exhibit B
                                     EXHIBIT
                                    Pg 19 ofD37

   12/17/2015      8,439.70 Flight - Boston to London to   Amount corresponding to
                            Zurich                         benefit that Mullaney
                                                           received over and above
                                                           reasonably equivalent
                                                           value to Debtor to be
                                                           determined by additional
                                                           discovery, including expert
                                                           discovery.
   12/18/2015        250.00 Amtrak - Mullaney commute                            250.00


   12/18/2015         42.00 Parking fees MA                                      42.00
   12/21/2015         19.00 Amtrak - Mullaney commute                            19.00


   12/22/2015        478.48 Langham Place - Mullaney                            478.48
                            weekly NY hotel

   12/22/2015         28.00 Parking fees MA                                      28.00
   12/23/2015         44.64 Langham Place - Mullaney                             44.64
                            weekly NY hotel

   01/03/2016        328.00 Amtrak - Mullaney commute                           328.00


   01/05/2016         27.72 Boston Globe Subscription                            27.72

   01/06/2016      9,887.16 Flight - Boston to Harare,     Amount corresponding to
                            Zimbabwe                       benefit that Mullaney
                                                           received over and above
                                                           reasonably equivalent
                                                           value to Debtor to be
                                                           determined by additional
                                                           discovery, including expert
                                                           discovery.
   01/07/2016         30.00 AT&T Cell Phone Plan                                  30.00

   01/07/2016         38.11 Langham Place - Mullaney                             38.11
                            weekly NY hotel

   01/07/2016        307.59 Langham Place - Mullaney                            307.59
                            weekly NY hotel

   01/07/2016         28.00 Parking fees MA                                      28.00
   01/10/2016        152.36 AT&T Cell Phone Plan                                152.36
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50           Exhibit B
                                     EXHIBIT
                                    Pg 20 ofD37

   01/11/2016        131.99 Taxi - London                 Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/11/2016         28.99 WSJ Subscription                                     28.99
   01/11/2016         10.00 Patrick McMullan Company -                           10.00
                            photo purchase from event


   01/11/2016         75.00 Taxi - from home to airport   Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/13/2016         63.26 Taxi - Zurich                 Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/13/2016      1,408.45 Corinthia Hotel - London      Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/13/2016        121.55 Taxi - London                 Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit B
                                     EXHIBIT
                                    Pg 21 ofD37

   01/14/2016         71.71 Taxi - Switzerland               Amount corresponding to
                                                             benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   01/14/2016        437.71 Steigenberger Bellerive Au Lac - Amount corresponding to
                            hotel, Zurich                    benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   01/15/2016        396.00 Amtrak - Mullaney commute                              396.00


   01/20/2016        307.59 Langham Place - Mullaney                              307.59
                            weekly NY hotel

   01/20/2016         28.00 Parking fees MA                                        28.00
   01/21/2016        230.00 Amtrak - Mullaney commute                             230.00


   01/22/2016        463.56 Cliffside Beach Club, hotel,                          463.56
                            Nantucket

   01/22/2016      2,764.59 Cliffside Beach Club, hotel,                        2,764.59
                            Nantucket

   01/22/2016      3,518.55 Cliffside Beach Club, hotel,                        3,518.55
                            Nantucket

   01/27/2016        230.00 Amtrak - Mullaney commute                             230.00


   01/27/2016         54.44 Langham Place - Mullaney                               54.44
                            weekly NY hotel

   01/27/2016        809.70 Langham Place - Mullaney                              809.70
                            weekly NY hotel

   01/27/2016         42.00 Parking Fees MA                                        42.00
   02/01/2016         27.72 Boston Globe Subscription                              27.72
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50          Exhibit B
                                    EXHIBIT
                                   Pg 22 ofD37

   02/05/2016        230.00 Amtrak - Mullaney commute                        230.00


   02/05/2016          9.80 Langham Place - Mullaney                           9.80
                            weekly NY hotel

   02/05/2016        311.59 Langham Place - Mullaney                         311.59
                            weekly NY hotel

   02/05/2016         28.00 Parking Fees MA                                   28.00
   02/06/2016         30.00 AT&T Cell Phone Plan                              30.00

   02/10/2016        318.34 AT&T Cell Phone Plan                             318.34

   02/10/2016        695.26 Langham Place - Mullaney                         695.26
                            weekly NY hotel

   02/10/2016        304.77 Resto, NY restaurant                             304.77

   02/10/2016         42.00 Parking Fees MA                                   42.00
   02/11/2016         28.99 WSJ Subscription                                  28.99
   02/12/2016        289.00 Amtrak - Mullaney commute                        289.00


   02/16/2016        373.90 Zuma, NY restaurant                              373.90

   02/17/2016        329.79 Frankie and Johnnies, NY                         329.79
                            restaurant

   02/18/2016         54.44 Langham Place - Mullaney                          54.44
                            weekly NY hotel

   02/18/2016        661.29 Langham Place - Mullaney                         661.29
                            weekly NY hotel

   02/18/2016         42.00 Parking Fees MA                                    42.00
   02/19/2016      1,914.10 Flight - NY to LA           Amount corresponding to
                                                        benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   02/20/2016        250.00 Amtrak - Mullaney commute                         250.00
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                    EXHIBIT
                                   Pg 23 ofD37

   02/22/2016        396.00 Amtrak - Mullaney commute                            396.00


   02/25/2016        230.00 Amtrak - Mullaney commute                            230.00


   02/25/2016          9.80 Langham Place - Mullaney                               9.80
                            weekly NY hotel

   02/25/2016        742.62 Langham Place - Mullaney                             742.62
                            weekly NY hotel

   02/25/2016         42.00 Parking Fees MA                                       42.00
   02/26/2016         20.00 Amtrak - Mullaney commute                             20.00


   02/29/2016         27.72 Boston Globe Subscription                             27.72

   03/01/2016        390.09 Langham Place - Mullaney                             390.09
                            weekly NY hotel

   03/01/2016         28.00 Parking Fees MA                                        28.00
   03/04/2016      7,990.96 Flight - Boston to Lisbon (for                      7,990.96
                            Leadership Design Council
                            conference), to be refunded by
                            Mullaney




   03/06/2016        313.00 Amtrak - Mullaney commute                            313.00


   03/07/2016         30.00 AT&T Cell Phone Plan                                  30.00

   03/10/2016        165.91 AT&T Cell Phone Plan                                 165.91

   03/11/2016         28.99 WSJ Subscription                                      28.99
   03/11/2016      2,722.67 Langham Place - Mullaney         Amount equal to
                            weekly NY hotel (plus BOD        Mullaney's stay.
                            dinner)

   03/11/2016         56.00 Parking Fees MA                                       56.00
   03/13/2016        313.00 Amtrak - Mullaney commute                            313.00


   03/15/2016         40.84 Sir Harry's, NY Restaurant,                           40.84
                            drinks
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 24 ofD37

   03/16/2016         20.00 Amtrak - Mullaney commute                               20.00


   03/16/2016          6.53 Langham Place - Mullaney                                 6.53
                            weekly NY hotel

   03/16/2016        311.59 Langham Place - Mullaney                               311.59
                            weekly NY hotel

   03/16/2016         45.00 Parking Fees MA                                         45.00
   03/16/2016         28.00 Parking Fees MA                                         28.00
   03/28/2016         27.72 Boston Globe Subscription                               27.72

   03/30/2016        903.10 Flight - LA to Boston             Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   04/04/2016      2,000.00 BMCC Foundation Event                                 2,000.00
                            Tickets (2)

   04/05/2016        644.10 Flight - NY to Houston            Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   04/05/2016        747.10 Flight - Houston to Boston        Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   04/06/2016         30.00 AT&T Cell Phone Plan                                     30.00

   04/06/2016        338.26 Sofitel, London, hotel, 1 night                        338.26

   04/08/2016         23.52 Jack Duggan's Pub,                                      23.52
                            Philadelphia airport lunch,
                            Lisbon trip
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50                Exhibit B
                                     EXHIBIT
                                    Pg 25 ofD37

   04/08/2016        116.00 Parking Fees MA, Lisbon trip                            116.00

   04/10/2016        183.63 AT&T Cell Phone Plan                                    183.63

   04/11/2016        174.00 Amtrak - Mullaney commute                               174.00


   04/11/2016         28.99 WSJ Subscription                                         28.99
   04/11/2016        109.10 Ritz Four Seasons, hotel, Lisbon                        109.10
                            trip

   04/12/2016         53.55 Terra, NY restaurant                                     53.55

   04/13/2016        362.43 Langham Place - Mullaney                                362.43
                            weekly NY hotel

   04/17/2016        333.00 Amtrak - Mullaney commute                               333.00


   04/20/2016        699.82 Langham Place - Mullaney                                699.82
                            weekly NY hotel

   04/20/2016      1,317.10 Flight - LA to NY                  Amount corresponding to
                                                               benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   04/20/2016         42.00 Parking Fees MA                                           42.00
   04/22/2016        313.00 Amtrak - Mullaney commute                                313.00


   04/25/2016         27.72 Boston Globe Subscription                                27.72

   04/27/2016        738.52 Langham Place - Mullaney                                738.52
                            weekly NY hotel

   04/27/2016         42.00 Parking fees MA                                          42.00
   04/30/2016        313.00 Amtrak - Mullaney commute                               313.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 26 ofD37

   05/01/2016      3,878.21 Flight - Newark to North Bend, Amount corresponding to
                            Indiana, to Portland, to Seattle benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   05/02/2016         20.00 Amtrak - Mullaney commute                               20.00


   05/03/2016         39.00 Amtrak - Mullaney commute                               39.00


   05/04/2016        400.43 Langham Place - Mullaney                               400.43
                            weekly NY hotel

   05/04/2016         28.00 Parking fees MA                                         28.00
   05/06/2016         30.00 AT&T Cell Phone Plan                                    30.00

   05/09/2016        359.62 Balboa Bay Resort Club,           Amount corresponding to
                            Newport Beach, CA, 1 night        benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/10/2016        234.02 AT&T Cell Phone Plan                                    234.02

   05/11/2016        231.10 Flight - NY to Boston, Mullaney                        231.10
                            commute

   05/11/2016        207.00 Flight - NY to Boston, Mullaney                        207.00
                            commute

   05/11/2016         28.99 WSJ Subscription                                         28.99
   05/11/2016      1,039.76 Hertz, rental car, LA, 5/8/16-    Amount corresponding to
                            5/11/16                           benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery, and excluding
                                                              $200 credit.
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 27 ofD37

   05/11/2016      2,106.28 Peninsula Beverly Hills, hotel, 2 Amount corresponding to
                            nights                            benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/12/2016          3.00 Parking fees MA                                           3.00
   05/14/2016         38.11 Langham Place - Mullaney                                 38.11
                            weekly NY hotel

   05/14/2016         50.08 Langham Place - Mullaney                                50.08
                            weekly NY hotel

   05/14/2016        473.69 Langham Place - Mullaney                               473.69
                            weekly NY hotel

   05/15/2016        200.00 Flight - Boston to Seattle, Amount corresponding to
                            update for ticket           benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   05/17/2016         60.00 Adam Tarniowy, photographer                        60.00

   05/17/2016        446.12 The Langham Chicago, hotel, 1 Amount corresponding to
                            night                         benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   05/18/2016         69.13 The Langham Chicago, hotel    Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   05/23/2016         27.72 Boston Globe Subscription                            27.72

   05/24/2016        307.59 Langham Place - Mullaney                               307.59
                            weekly NY hotel
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                    EXHIBIT
                                   Pg 28 ofD37

   05/31/2016        396.00 Amtrak - Mullaney commute                  396.00


   06/02/2016         38.11 Langham Place - Mullaney                    38.11
                            weekly NY hotel

   06/02/2016        379.11 Langham Place - Mullaney                   379.11
                            weekly NY hotel

   06/02/2016         28.00 Parking Fees MA                             28.00
   06/03/2016        333.00 Amtrak - Mullaney commute                  333.00


   06/05/2016         30.00 AT&T Cell Phone Plan                        30.00

   06/07/2016        307.59 Langham Place - Mullaney                   307.59
                            weekly NY hotel

   06/07/2016         28.00 Parking Fees MA                             28.00
   06/10/2016        162.61 AT&T Cell Phone Plan                       162.61

   06/11/2016         28.99 WSJ Subscription                            28.99
   06/12/2016         51.01 Madison Bistro, NY restaurant               51.01

   06/13/2016        205.10 Langham Place - Mullaney                   205.10
                            weekly NY hotel

   06/14/2016         38.11 Langham Place - Mullaney                    38.11
                            weekly NY hotel

   06/14/2016        615.18 Langham Place - Mullaney                   615.18
                            weekly NY hotel

   06/20/2016         27.72 Boston Globe Subscription                   27.72

   06/23/2016        106.00 Amtrak - Mullaney commute                  106.00


   06/23/2016        190.00 Amtrak - Mullaney commute                  190.00


   06/23/2016         83.84 LaDuree                                     83.84
   06/25/2016        301.99 The Back Eddy Restaurant,                  301.99
                            Westport, MA restaurant


   06/27/2016         77.06 Madison Bistro, NY restaurant               77.06
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                     EXHIBIT
                                    Pg 29 ofD37

   06/28/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   06/28/2016         18.50 Amtrak - Mullaney commute                    18.50


   07/05/2016         30.00 AT&T Cell Phone Plan                         30.00

   07/08/2016         51.19 Langham Place - Mullaney                     51.19
                            weekly NY hotel

   07/08/2016        615.18 Langham Place - Mullaney                    615.18
                            weekly NY hotel

   07/08/2016         80.00 Parking Fees MA                              80.00
   07/09/2016        198.00 Flight - New Bedford to                     198.00
                            Nantucket, Mullaney's wife


   07/09/2016        198.00 Flight - New Bedford to                     198.00
                            Nantucket

   07/10/2016        242.66 AT&T Cell Phone Plan                        242.66

   07/11/2016         28.99 WSJ Subscription                             28.99
   07/13/2016        239.00 Amtrak - Mullaney commute                   239.00


   07/13/2016        338.00 Amtrak - Mullaney commute                   338.00


   07/14/2016        139.99 Flight - Nantucket to Boston                139.99


   07/14/2016        139.99 Flight - Nantucket to Boston,               139.99
                            Mullaney's wife


   07/15/2016          7.62 Langham Place - Mullaney                      7.62
                            weekly NY hotel

   07/15/2016        528.77 Langham Place - Mullaney                    528.77
                            weekly NY hotel

   07/15/2016         18.50 Amtrak - Mullaney commute                    18.50
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                     EXHIBIT
                                    Pg 30 ofD37

   07/18/2016        296.00 Amtrak - Mullaney commute                   296.00


   07/18/2016         27.72 Boston Globe Subscription                    27.72

   07/21/2016         42.47 Langham Place - Mullaney                     42.47
                            weekly NY hotel

   07/21/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   07/21/2016         18.50 Amtrak - Mullaney commute                    18.50


   07/24/2016         20.01 Flight - Nantucket to Boston                 20.01


   07/24/2016         20.01 Flight - Nantucket to Boston,                20.01
                            Mullaney's wife


   07/25/2016        220.00 Amtrak - Mullaney commute                   220.00


   07/25/2016         52.00 Breezin Up, Nantucket                        52.00
                            restaurant

   07/25/2016        593.27 The Galley Restaurant,                      593.27
                            Nantucket

   07/26/2016        450.59 Cru Oyster Bar, Nantucket                   450.59

   07/27/2016      1,200.00 Endeavor Sailing, Nantucket             1,200.00

   07/27/2016         95.60 The Galley Restaurant,                       95.60
                            Nantucket

   07/27/2016        476.25 The Galley Restaurant,                      476.25
                            Nantucket

   07/28/2016        162.48 Cliffside Beach Club, hotel,                162.48
                            Nantucket

   07/28/2016      1,671.00 Hertz, rental car, Nantucket,           1,671.00
                            7/25/16-7/28/16

   07/28/2016        112.00 Parking Fees MA                             112.00
   08/04/2016         30.00 AT&T Cell Phone Plan                         30.00
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                     EXHIBIT
                                    Pg 31 ofD37

   08/10/2016        334.00 Amtrak - Mullaney commute                   334.00


   08/10/2016        184.38 AT&T Cell Phone Plan                        184.38

   08/11/2016         28.99 WSJ Subscription                             28.99
   08/15/2016         27.72 Boston Globe Subscription                    27.72

   08/16/2016         10.88 Langham Place - Mullaney                     10.88
                            weekly NY hotel

   08/16/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   08/16/2016         18.50 Parking Fees RI                              18.50
   08/22/2016        149.94 B&H Photo, computer                         149.94
                            equipment

   08/22/2016        477.74 Zuma, NY Restaurant                         477.74

   08/23/2016         44.00 Parking Fees RI                              44.00
   08/23/2016         57.71 Langham Place - Mullaney                     57.71
                            weekly NY hotel

   08/23/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   09/01/2016        333.00 Amtrak - Mullaney commute                   333.00


   09/03/2016         30.00 AT&T Cell Phone Plan                         30.00

   09/07/2016        116.90 The Australian, NY restaurant               116.90

   09/09/2016        110.07 Budget, rental car, 9/8/16-                 110.07
                            9/9/16, NY, Cullen funeral


   09/09/2016         42.47 Langham Place, Mullaney                      42.47
                            weekly NY hotel

   09/09/2016        679.42 Langham Place, Mullaney                     679.42
                            weekly NY hotel

   09/09/2016         42.00 Parking Fees MA                              42.00
   09/10/2016        166.23 AT&T Cell Phone Plan                        166.23
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit B
                                     EXHIBIT
                                    Pg 32 ofD37

   09/11/2016        372.00 Amtrak - Mullaney commute                             372.00


   09/11/2016         28.99 WSJ Subscription                                       28.99
   09/12/2016         27.72 Boston Globe Subscription                              27.72

   09/12/2016        743.20 Flight - Boston to Philadelphia                       743.20

   09/14/2016        307.59 Langham Place, Mullaney                               307.59
                            weekly NY hotel

   09/14/2016         28.00 Parking Fees MA                                        28.00
   09/27/2016         56.63 Langham Place - Mullaney                               56.63
                            weekly NY hotel

   09/27/2016        307.59 Langham Place - Mullaney                              307.59
                            weekly NY hotel

   09/27/2016         22.00 Parking Fees DC                                         22.00
   09/28/2016        239.31 Hertz, rental car, 9/27/16-9/28- Amount corresponding to
                            16, rented and returned in DC benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   09/28/2016         80.00 Parking Fees MA                                         80.00
   10/02/2016        934.26 Hertz, rental car, 9/30/16-      Amount corresponding to
                            10/2/16                          benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   10/03/2016         30.00 AT&T Cell Phone Plan                                    30.00

   10/04/2016        314.00 Amtrak - Mullaney commute                             314.00


   10/05/2016        473.00 Flight to Philadelphia, Pine                          473.00
                            Valley Trip

   10/06/2016         80.00 Parking Fees MA, Pine Valley                           80.00
                            Tripl
   10/10/2016        162.85 AT&T Cell Phone Plan                                  162.85
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit B
                                     EXHIBIT
                                    Pg 33 ofD37

   10/10/2016         27.72 Boston Globe Subscription                               27.72

   10/10/2016         53.00 Parking Fees NY                                         53.00
   10/11/2016         28.99 WSJ Subscription                                        28.99
   10/12/2016          4.36 Langham Place - Mullaney                                 4.36
                            weekly NY hotel

   10/12/2016      1,585.52 Langham Place - Mullaney                             1,585.52
                            weekly NY hotel

   10/12/2016        104.00 Parking Fees NY                                        104.00
   10/15/2016        253.00 Amtrak - Mullaney commute                              253.00


   10/18/2016         42.47 Langham Place - Mullaney                                42.47
                            weekly NY hotel

   10/18/2016        422.33 Langham Place - Mullaney                               422.33
                            weekly NY hotel

   10/18/2016         28.00 Parking Fees MA                                          28.00
   10/20/2016      4,469.36 Flight - Boston to Dhaka          Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   10/20/2016      4,469.36 Flight - Boston to Dhaka,                             4,469.36
                            Mullaney's wife

   10/20/2016      4,469.36 Flight - Boston to Dhaka,                            4,469.36
                            Mullaney's daughter


   10/20/2016         47.78 Flight fees, Mullaney's wife                            47.78

   10/20/2016         47.78 Flight fees, Mullaney's                                 47.78
                            daughter

   10/23/2016        232.00 Amtrak - Mullaney commute                              232.00


   10/25/2016      3,613.95 Adorama, Inc. - camera                               3,613.95

   10/25/2016        495.75 Flight - NY to Boston, Mullaney                        495.75
                            commute
18-01873-smb    Doc 107-2    Filed 01/21/21 Entered 01/21/21 20:57:50          Exhibit B
                                     EXHIBIT
                                    Pg 34 ofD37

   10/26/2016         46.83 Langham Place - Mullaney                          46.83
                            weekly NY hotel

   10/26/2016        892.57 Langham Place - Mullaney          777.91 ($892.57 minus
                            weekly NY hotel                          $114.66 credit)

   10/26/2016         42.00 Langham Place - Mullaney                          42.00
                            weekly NY hotel

   10/28/2016        400.00 Amtrak - Mullaney commute                        400.00


   11/01/2016         95.57 Dock's Oyster Bar, NY                             95.57
                            restaurant

   11/02/2016         30.00 AT&T Cell Phone Plan                              30.00

   11/02/2016         13.07 Langham Place - Mullaney                          13.07
                            weekly NY hotel

   11/02/2016        777.91 Langham Place - Mullaney                         777.91
                            weekly NY hotel

   11/02/2016         42.00 Parking Fees MA                                   42.00
   11/04/2016        960.00 Passport Plus Visas - visas for                  960.00
                            Mullaney and family


   11/07/2016         27.72 Boston Globe Subscription                         27.72

   11/08/2016        400.00 Amtrak - Mullaney commute                        400.00


   11/10/2016        192.78 AT&T Cell Phone Plan                             192.78

   11/10/2016          4.36 Langham Place - Mullaney                           4.36
                            weekly NY hotel

   11/10/2016         38.11 Langham Place - Mullaney                          38.11
                            weekly NY hotel

   11/10/2016        365.00 Langham Place - Mullaney                         365.00
                            weekly NY hotel

   11/10/2016         28.00 Parking Fees MA                                   28.00
   11/10/2016         29.79 UPS Store, Belmont, MA                            29.79

   11/11/2016         28.99 WSJ Subscription                                  28.99
18-01873-smb    Doc 107-2     Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                      EXHIBIT
                                     Pg 35 ofD37

   11/13/2016        377.00 Amtrak - Mullaney commute                    377.00


   11/16/2016         42.47 Langham Place - Mullaney                      42.47
                            weekly NY hotel

   11/16/2016        365.00 Langham Place - Mullaney                     365.00
                            weekly NY hotel

   11/16/2016         28.00 Parking Fees MA                             28.00
   11/23/2016      4,779.18 Apple Online Store - new                 4,779.18
                            computer

   11/23/2016         67.01   Taxi - NY                                   67.01
   11/24/2016         25.92   Taxi - NY                                   25.92
   11/24/2016         57.73   Taxi - NY                                   57.73
   11/29/2016        400.00   Flight - Dhaka to Boston,                  400.00
                              change fee for Mullaney's
                              daughter


   11/29/2016        400.00 Flight - Dhaka to Boston,                    400.00
                            change fee

   11/29/2016        400.00 Flight - Dhaka to Boston,                    400.00
                            change fee for Mullaney's wife


   11/30/2016        101.38 Sonargaon Hotel, Bangladesh                  101.38
                            trip
   11/30/2016      1,009.46 Sonargaon Hotel, Bangladesh              1,009.46
                            trip
   12/01/2016        316.00 Amtrak - Mullaney commute                    316.00


   12/02/2016         30.00 AT&T Cell Phone Plan                          30.00

   12/02/2016        714.80 Hotel Grand Park Baris,                      714.80
                            Bangladesh trip

   12/02/2016        296.70 Le Meridien Dhaka, Bangladesh                296.70
                            trip

   12/02/2016        629.17 Le Meridien Dhaka, Bangladesh                629.17
                            trip
18-01873-smb    Doc 107-2   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit B
                                    EXHIBIT
                                   Pg 36 ofD37

   12/04/2016         74.36 Best Buy, Watertown, MA -                   74.36
                            computer equipment


   12/05/2016         27.72 Boston Globe Subscription                   27.72

   12/06/2016        365.00 Langham Place - Mullaney                   365.00
                            weekly NY hotel

   12/06/2016         28.00 Parking fees MA                             28.00
   12/09/2016        357.00 Amtrak - Mullaney commute                  357.00


   12/10/2016         20.00 Amtrak - Mullaney commute                   20.00


   12/10/2016        177.78 AT&T Cell Phone Plan                       177.78

   12/11/2016         28.99 WSJ Subscription                            28.99
   12/13/2016        365.00 Langham Place - Mullaney                   365.00
                            weekly NY hotel

   12/15/2016        149.81 Apple Store, Burlington, MA -              149.81
                            computer equipment


   12/16/2016         40.03 A I Friedman - frame for donor              40.03
                            tribute

   12/16/2016        349.00 Apple Online Store - computer              349.00
                            equipment

   12/18/2016        400.00 Amtrak - Mullaney commute                  400.00


   12/20/2016         59.88 Langham Place - Mullaney                    59.88
                            weekly NY hotel

   12/20/2016        365.00 Langham Place - Mullaney                   365.00
                            weekly NY hotel

   12/20/2016         28.00 Parking fees MA                             28.00
   12/23/2016        104.13 Apple Store, Burlington, MA -              104.13
                            computer equipment


   Total                                                         141,251.12
18-01873-smb    Doc 107-2     Filed 01/21/21 Entered 01/21/21 20:57:50   Exhibit B
                                      EXHIBIT
                                     Pg 37 ofD37


   TOTAL FOR ALL CATEGORIES
                                            $723,204.71
   157,050.67
